The opinion of the court was filed
Per Curiam.
If any injustice has been done to the plain*44tiffs we are powerless to grant relief on this writ of error. As the record does not show any exception to the action of the court in refusing- judgment, we cannot assume any was taken. On this writ we cannot review the action of the court in refusing to note an exception. If it was improperly refused, this is not the way to right the error. There is nothing here which we can review. It is only where the plaintiff excepts to the decision of the court refusing judgment for want of a sufficient affidavit of defence, that the right to a writ of error is given: Act of 18th April, 1874, § 2, P. L. 64; therefore
Writ of error dismissed at the costs of the plaintiffs, but without prejudice to their right to trial by jury and a second writ of error after final judgment.